 1
 2
 3
 4                                  UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6
 7   MICHELE GRAY, M.G. (MINOR),               )
                                               )
 8                     Plaintiffs,             )                      Case No. 2:19-cv-00854-APG-BNW
                                               )
 9   vs.                                       )                      ORDER
                                               )
10   UNITED STATES DEPARTMENT OF JUSTICE, )
                                               )
11                     Defendant.              )
     __________________________________________)
12
13           Presently before the court is pro se plaintiff’s motion for leave to file electronically (ECF
14   No. 15), filed on February 3, 2020.
15           Plaintiff requests permission to file, receive, and serve documents electronically in this case.
16   The court will grant plaintiff’s request under Local Rule IC 2-1(b), which states that a “pro se
17   litigant may request the court’s authorization to register as a filer in a specific case.” For the
18   purpose of this rule, a “filer” is defined as “a person who is issued a login and password to file
19   documents in the court’s electronic filing system.” LR IC 1-1(b).
20           IT IS THEREFORE ORDERED that plaintiff’s motion for leave to file electronically (ECF
21   No. 15) is GRANTED. Plaintiff must comply with the following procedures to activate her
22   CM/ECF account:
23           (1) By February 20, 2020, plaintiff must file a written certification that she has completed
24   the CM/ECF tutorial and is familiar with Electronic Filing Procedures, Best Practices, and the Civil
25   & Criminal Events Menu that are available on the court’s website, www.nvd.uscourts.gov.
26   Plaintiff is advised that she is not authorized to file electronically until this certification is filed with
27   the court within the time frame specified.
28   ///
 1         (2) After timely filing the certification, plaintiff must contact the CM/ECF Help Desk at
 2   (702) 464-5555 to set up a CM/ECF account.
 3
 4         DATED: February 5, 2020
 5
 6                                              ______________________________________
                                                Brenda Weksler
 7                                              United States Magistrate Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
